Title: To George Washington from Alexander Hamilton, 8 July 1791
From: Hamilton, Alexander
To: Washington, George


  Philadelphia, 8 July 1791. Respectfully submits a contract between the superintendent of the establishments on the Delaware River and John Wilson for building a beacon boat for its shoals and humbly gives his opinion, after comparing Wilson’s contract with that of Warwick Hale, enclosed, and after inquiring into the proportional value of a similar boat already built and into the present rates of constructing vessels in Philadelphia, “that a contract, more beneficial to the United States with a workman of competent ability would be difficult to effect.”
